As filed with the Securities and Exchange Commission on March 21, 2011 Securities Act File No. 033-25378 Investment Company Act File No. 811-05684 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933x Pre-Effective Amendment No.o Post-Effective Amendment No. 42x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940x Amendment No. 42x ALPINE EQUITY TRUST (Exact Name of Registrant as Specified in Charter) 2500 Westchester Avenue, Suite 215 Purchase, New York 10577 (Address of Principal Executive Offices) 1-888-785-5578 (Registrant’s Telephone Number, Including Area Code) Samuel A. Lieber Alpine Woods Capital Investors, LLC 2500 Westchester Avenue, Suite 215 Purchase, New York 10577 (Name and address of Agent for Service) Copy to: Rose F. DiMartino, Esq. Willkie Farr & Gallagher LLP 787 Seventh Avenue New York, New York 10019 Approximate Date of Proposed Public Offering: As soon as practical after the effective date of this Registration Statement. It is proposed that this filing will become effective (check appropriate box) x immediately upon filing pursuant to paragraph (b) o on pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amended Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Amended Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Purchase and State of New York on the18th day of March, 2011. ALPINE EQUITY TRUST By: /s/ Samuel A. Lieber Samuel A. Lieber, President Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below on March 18, 2011 by the following persons in the capacities indicated. Signature Title /s/ Samuel A. Lieber President and Trustee Samuel A. Lieber Laurence B. Ashkin* Trustee Laurence B. Ashkin H. Guy Leibler* Trustee H. Guy Leibler Jeffrey E. Wacksman* Trustee Jeffrey E. Wacksman James A. Jacobson* Trustee James A. Jacobson By: /s/ Samuel A. Lieber Samuel A. Lieber * Pursuant to Power of Attorney incorporated by reference to Registrant’s Post-Effective Amendment No. 40 to Registrant’s Registration Statement on Form N-1A (Registrant’s File Nos. 33-25378 and 811-05684) filed with the Securities and Exchange Commission on December 29, 2010. EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
